Citation Nr: 0421741	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to non service-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  He died in October 2001.  The appellant in this case 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Decatur, 
Georgia, which denied the appellant's claim of entitlement to 
non service-connected death pension benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant argues that she meets the requirements for non 
service-connected death pension benefits, including the 
income requirements.  

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The appellant must have notice of the type of evidence 
necessary to substantiate her claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  In this regard, the record 
reveals that the RO has not complied with the directives of 
VCAA, in that the necessary notice was not provided to the 
appellant regarding her claim on the issue of entitlement to 
non service-connected death pension benefits.  Thus a remand 
is required.  Development such as that sought by this remand 
is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the law are 
met.  

Additionally, on Form 9 dated December 2002, the appellant 
reported that her Social Security Administration benefits and 
her Civil Service retirement income had been reduced since 
November 2001.  She has not been informed that she should 
submit this information.  It may be probative to the figures 
for that year, or other parts of the appeal period.

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.	The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are satisfied to the 
extent required by law.  In this 
regard, the appellant and her 
representative should receive specific 
notice as to the type of evidence 
necessary to substantiate her claim 
and the division of responsibilities 
between the appellant and VA in 
obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the appellant to provide 
information regarding all records 
which could be pertinent to her claim 
that have not been made part of the 
record.  The RO should assist the 
appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the appellant of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.  In addition, the RO should 
contact the appellant and determine if 
she stills desires a hearing before 
the Board.  If so, the appropriate 
steps should be taken.  

2.	The RO should ask the appellant to 
verify her countable income, and 
possible exclusions from income for 
each twelve-month period from October 
2001 to the present.  Specifically, 
she should be asked to detail changes 
described in her substantive appeal 
which reported reduced her income.  
Any replies or failures to respond 
should be noted in writing and 
associated with the claims file.  

3.	Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty-to-
assist requirements of the VCAA and 
VA's implementing regulations.  This 
would include recalculating the 
appellant's countable income for 
eligibility purposes.  Then, the RO 
should re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of 
the case (SSOC) should be issued, and 
the appellant and her representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate 
review.  

The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the 
last SSOC, and applicable law and 
regulations considered pertinent to 
the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



